Citation Nr: 0727830	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
myositis ossificans with an osteochondroma of the right hip.

Entitlement to a separate compensable rating for impairment 
of right hip adduction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in February 2007.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Myositis ossificans with an osteochondroma of the right 
hip is presently manifest by flexion limited by no more than 
20 degrees, including as a result of pain and dysfunction.

3.  Myositis ossificans with an osteochondroma of the right 
hip is presently manifest by a limitation of adduction.


CONCLUSIONS OF LAW

1.  The criteria for a combined rating in excess of 30 
percent for myositis ossificans with an osteochondroma of the 
right hip manifested by limited thigh flexion have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5023, 5252 (2006).

2.  The criteria for a separate 10 percent rating, but no 
higher, for myositis ossificans with an osteochondroma of the 
right hip manifested by limitation of adduction have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5023, 5253 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2001, April 2002 and January 2005.  The 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
February 2007.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.
Factual Background

By a rating action in March 1979, service connection for 
right hip injury was awarded, and a 10 percent rating was 
assigned.  The award was based on service medical records 
reflecting treatment for myositis ossificans, private medical 
records, and VA examination findings in December 1978.  

In August 1980, the veteran underwent surgery to remove 
calcification about the right hip consistent with myositis 
ossificans.  

The veteran's claim for an increased rating was received in 
March 2002.

Statements dated in May 2002 from an official of the 
veteran's municipal employer, R.P., and an acquaintance, 
K.C., reported that they had noticed changes in the veteran's 
activities.  They stated that he walked with a limp and 
seemed to be in constant pain.  They noted his pain hindered 
his doing jobs he could perform previously.  R.P. noted that 
previously the veteran could crawl, stoop, and bend under 
people's houses to read water meters, but that he no longer 
could because of pain.

During a May 2002 VA fee-basis physical examination, the 
veteran complained of pain and stiffness about the right hip 
and groin.  He complained of weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
fatigue and lack of endurance.  He could not walk a long 
distance.  Objective examination revealed that posture was 
normal and he walked with a right antalgic gait.  Range of 
motion studies revealed that right hip flexion was to 30 
degrees.  Extension was to 0 degrees.  Adduction was to 10 
degrees.  Abduction was to 30 degrees.  External rotation was 
to 20 degrees.  Internal rotation was to 10 degrees.  An X-
ray indicated deformity of the trochanteric region of the 
proximal femur, extensive calcification at the attachment of 
the iliopsoas muscle at the lesser trochanter, chronic 
calcific greater trochanteric bursitis, and exostosis versus 
an osteochondroma proximal to the medial shaft of the femur.  
The examiner reported no evidence of heat, redness, swelling, 
effusion, drainage, instability, or weakness.  The examiner 
also noted pain but no weakened movement, excess 
fatigability, lack of endurance, or incoordination.  There 
were no constitutional signs of arthritis.  The veteran had 
difficulty bending, squatting, kneeling, or lifting anything 
of any significance.  It was noted that the veteran used a 
cane.  The diagnosis was myositis ossification with 
osteochondroma of the right hip and deformity of the 
trochanteric region.

In a May 2003 statement, the veteran stated that he had been 
unable to work due to his pain and stiffness.  He reported he 
had days when he could barely walk or stand for any length of 
time.

In June 2003, the veteran was afforded a VA orthopedic 
consultation.  Range of motion studies revealed active 
flexion to 35 degrees.  Passive flexion was to 40 degrees.  
External rotation was to 35 degrees and internal rotation was 
to 20 degrees.  X-rays of the hip revealed spurring of 
acetabulum and mild narrowing of joint space.  The examiner 
also noted the veteran walked with a cane and complained of 
pain.

Statements from a VA nurse practitioner dated in June 2003 
noted the veteran's report of severe pain and 
unemployability.  It was noted that he had degenerative disc 
disease (DDD) and right hip pain and reported pain ranging 
from 5 to 9 on a 10 point scale.  In October 2003, the VA 
nurse practitioner noted that the veteran was unable to work 
because of pain and limited hip motion.  The same VA nurse 
practitioner stated in December 2003 that the veteran was in 
constant severe pain.  It was noted the medications the 
veteran took impaired his judgment and caused drowsiness.  He 
was unable to sit or stand for a prolonged period of time and 
could not work.  The diagnoses included DDD of the cervical 
spine and right hip myositis ossificans.

The veteran submitted additional statements in October 2003 
that detailed his pain and the adverse side effects he 
experienced from his medications.  In particular, he cited 
his need to have his brother cut the grass around his house 
and to do other chores he could no longer perform.  He stated 
trying to sit gave him problems.  He reported he had a 
popping sound in his right hip and stated his legs grew weak 
after ten minutes of walking.

A February 2004 statement from a town alderman commented on 
the large amount of time that the veteran had to miss work 
because of illness.  An April 2004 statement from L.S. 
further documented the changes in the veteran's life due to 
his hip pain.  It was also noted that he could no longer 
perform yard work, cook, clean, or do laundry because of 
pain.  He could no longer assist his neighbors with their 
repair work.

On VA orthopedic examination in April 2007 the veteran's 
right hip active and passive flexion was to 40 degrees with 
pain beginning at 20 degrees.  His active and passive 
extension was to 0 degrees.  His active and passive abduction 
was to 20 degrees with pain beginning at 10 degrees.  His 
active and passive adduction was to 0 degrees.  There was 
additional limitation of motion upon repetitive use of 30 to 
40 degrees for flexion and 10 to 20 degrees for abduction.  
The veteran could not cross his legs or toe out greater than 
15 degrees.  The examiner noted the factor most responsible 
for additional limitation of motion was pain.  The veteran 
walked with a cane and was unable to stand for more than a 
few minutes or walk more than a few yards.  The examiner also 
noted complaints of right hip instability, stiffness, and 
weakness.  There were severe weekly flareups.  No obvious 
fracture appeared on the radiology report.  The examiner also 
stated the veteran was unable to bend forward very far, 
squat, kneel, or lift which would be a requirement in all the 
jobs he previously held.  It was noted that the right hip 
disorder prohibited him from playing sports; severely 
affected his ability to do chores, exercise, travel; and 
moderately affected his ability to shop.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).  For 
the purpose of rating disability from arthritis, the hip 
joint is considered a major joint.  38 C.F.R. § 4.45 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).


502
3
Myositis ossificans.

The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected parts, 
as arthritis, degenerative, except gout which will be 
rated under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Code 5023 (2006).



525
0
Hip, ankylosis of:
Ratin
g

Unfavorable, extremely unfavorable ankylosis, the 
foot not reaching ground, crutches necessitated
390

Intermediate
70

Favorable, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or 
abduction
60
3Entitled to special monthly compensation
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2006).


525
1
Thigh, limitation of extension of:
Ratin
g

Extension limited to 5 degrees
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006).

525
2
Thigh, limitation of flexion of:
Ratin
g

Flexion limited to 10 degrees
40

Flexion limited to 20 degrees
30

Flexion limited to 30 degrees 
20

Flexion limited to 45 degrees 
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).

525
3
Thigh, impairment of:
Ratin
g

Limitation of abduction of, motion lost beyond 10 
degrees
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more 
than 15 degrees, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006).



525
5
Femur, impairment of:
Ratin
g

Fracture of shaft or anatomical neck of:



With nonunion, with loose motion (spiral or 
oblique fracture)
80


With nonunion, without loose motion, 
weightbearing preserved with aid of brace
60

Fracture of surgical neck of, with false joint 
60

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

Malunion of:



With marked knee or hip disability
30


With moderate knee or hip disability
20


With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2006).

  

38 C.F.R. § 4.71, Plate II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that no increased ratings were possible under 
the provisions of 38 C.F.R. § 4.40 when the veteran was 
receiving the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Analysis

As a preliminary matter, the Board notes that although the 
veteran's disability has been evaluated as 30 percent 
disabling under Diagnostic Code 5255, there is no evidence of 
femur impairment manifested by malunion or nonunion.  While 
the May 1992 radiology report noted a healed fracture of the 
right femur, there is no other evidence indicative of a right 
femur fracture.  Service medical records are negative for 
bone fracture.  Additionally, the April 2007 VA examiner 
specifically noted there was no evidence of a healed fracture 
of the right femur.  The Board finds the rating criteria for 
Diagnostic Code 5023 is more appropriate for the evaluation 
of the veteran's service-connected disability, as this is the 
specific diagnostic code for myositis ossificans.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Under Diagnostic Code 5023, evaluation is to be based upon 
the criteria for degenerative arthritis or on limitation of 
motion of the affected body part.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5023.  The criteria for evaluation of 
a limitation of motion of the thigh are provided under 
Diagnostic Codes 5251, 5252 and 5253.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  The Board notes there is 
no apparent prohibition to the assignment of separate ratings 
under Diagnostic Codes 5252 and 5253.  

Based on a review of the evidence, the Board finds the 
primary disability associated with the myositis ossificans 
with an osteochondroma of the right hip is presently manifest 
by right thigh flexion limited by no more than 20 degrees, 
including as a result of pain and dysfunction.  The most 
recent medical evidence of record shows a thigh flexion 
limitation of motion of 20 degrees due to pain which 
translates to a 30 percent rating under Diagnostic Code 5252.  
There is no evidence of thigh flexion limited to 10 degrees 
for a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Therefore, an increased rating for myositis ossificans 
with an osteochondroma of the right hip manifested by 
limitation of flexion is not warranted.

The Board finds, however, that Diagnostic Code 5253, 
impairment of the thigh, is also applicable as the April 2007 
VA examination documented the veteran had an inability to 
cross his legs.  That translates to a 10 percent rating.  The 
April 2007 VA examination also revealed abduction to 20 
degrees with pain at 10 degrees.  While the veteran's motion 
beyond 10 degrees is limited due to pain, there is no 
evidence that his motion is lost beyond 10 degrees as 
required for a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Therefore, a separate 10 percent 
rating under DC 5253, but no higher, is appropriate.

The Board has also considered alternative Diagnostic Codes 
but finds no basis for any additional higher or separate 
ratings.  The medical evidence shows no ankylosis of the left 
hip or flail joint.  Additionally, the veteran is able to 
fully extend his right leg under the standards identified by 
38 C.F.R. § 4.71, Plate II.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that if the veteran does not at least meet the criteria for a 
zero-percent rating under an applicable Diagnostic Code, 
there is no additional disability for which a separate rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  The Board notes the veteran has other 
service and nonservice-connected disabilities and is in 
receipt of TDIU.  He was apparently gainfully employed prior 
to the submission of his TDIU claim and his employment 
difficulties are appropriately addressed by that 
determination.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
myositis ossificans with an osteochondroma of the right hip 
as manifested by limitation of flexion is denied.

A separate 10 percent rating for limitation of adduction of 
the right hip is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


